Name: Commission Regulation (EEC) No 3056/84 of 29 October 1984 on arrangements for imports into the United Kingdom of certain textile products (category 29) originating in Thailand
 Type: Regulation
 Subject Matter: trade;  international trade;  Europe;  Asia and Oceania
 Date Published: nan

 1 . 11 . 84 Official Journal of the European Communities No L 288/41 COMMISSION REGULATION (EEC) No 3056/84 ' of 29 October 1984 on arrangements for imports into the United Kingdom of certain textile products (category 29) originating in Thailand between 17 October 1984 and the entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 1 1 thereof, Whereas Article 11 of Regulation (EEC) No 3589/82 lays down the conditions under which quantitative limits may be established ; whereas imports into the United Kingdom of textile products of category 29 specified in the Annex hereo and originating in Thai ­ land exceeded the level referred to in paragraph 3 of the said Article 11 ; Whereas, in accordance with paragraph 5 of the said Article 1 1 of Regulation (EEC) No 3589/82, Thailand was notified on 17 July 1984 of a request for consulta ­ tions ; Whereas, pending the outcome of the requested consultations, imports into the United Kingdom were made subject to a provisional quantitative limit for the period 17 July to 16 October 1984 by Commission Regulation (EEC) No 2117/84 of 20 July 1984 (3) ; Whereas in consultations held on 15 October 1984, it was agreed that imports of the textile products in question should be subject to quantitative limits for the years 1984 to 1986 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 3589/82 ; Whereas the products in question exported from Thai ­ land between 1 January 1984 and the date of entry into force of this Regulation must be set off against the quantitative limit for the year 1 984 ; Whereas this quantitative limit should not prevent the importation of products covered by it shipped from Thailand before the date of entry into force of Regula ­ tion (EEC) No 2117/84 as well as during the period HAS ADOPTED THIS REGULATION : Article 1 Without prejudice to the provisions of Article 2, imports into the United Kingdom of the category of products originating in Thailand and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. Article 2 1 . Products as referred to in Article 1 , shipped from Thailand to the United Kingdom before the date of entry into force of Regulation (EEC) No 2117/84 as well as during the period between 17 October 1984 and the entry into force of this Regulation, not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or orther trans ­ port document proving that shipment actually took place as specified above . 2. Imports of products as referred to in Article 1 shipped from Thailand to the United Kingdom during the period of application of Regulation (EEC) No 2117/84 as well as from the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 3589/82. 3 . All quantities of products as referred to in Article 1 shipped from Thailand to the United Kingdom on or after 1 January 1984 and released for free circula ­ tion, shall be deducted from the quantitative limit laid down. This limit shall not, however, prevent the importation of products covered by it but shipped from Thailand before the entry into force of Regula ­ tion (EEC) No 2117/84 as well as during the period between 17 October 1984 and the entry into force of this Regulation . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until 31 December 1986. (') OJ No L 374, 31 . 12. 1982, p . 106 . (2) OJ No L 380, 31 . 12 . 1983, p . 1 . 0 OJ No L 195, 25. 7. 1984, p . 28 . No L 288/42 Official Journal of the European Communities 1 . 11 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 October 1984. For the Commission Wilhelm HAFERKAMP Vice-President ANNEX Category CCT heading No NIMEXE code (1984) Description Thirdcountry Member State Units Quantitative limits from 1 January to 31 December 29 61.02 B II e) 3 aa) bb) cc) 61.02-42,43,44 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven suits and costumes (including coordi ­ nate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool, of cotton or of man-made textile fibres, excluding ski suits Thailand UK 1 000 pieces 1984 : 152 1985 : 160 1986 : 168